     Case: 1:19-cv-01727 Document #: 36 Filed: 04/09/19 Page 1 of 1 PageID #:479

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Cengage Learning, Inc., et al.
                                           Plaintiff,
v.                                                      Case No.: 1:19−cv−01727
                                                        *SEALED*
                                                        Honorable John Robert Blakey
Morena for International Trading, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Motion hearing held on
4/9/19. Plaintiffs' request to unseal the docket [24] is granted, and the Clerk is directed to
unseal this case. Plaintiffs' motions to exceed page limitation [25] and for entry of
preliminary injunction, asset freeze, and continued expedited discovery [26] also are
granted. Enter Preliminary Injunction Order. Oral motion for entry of stipulation regarding
freeze of assets belonging to Third Party Awad is also granted. Enter Stipulated
Preliminary Injunction Order. Based on counsel's representations concerning service,
Defendants' responsive pleadings are due 4/15/19. Accordingly, the status hearing
previously set for 4/11/19 is stricken and reset for 5/2/19 at 9:45 a.m. in Courtroom 1203.
If appropriate, Plaintiffs should file any motion for default judgment by 4/26/19 and
notice it for presentment on 5/2/19. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
